David A. Rines Senior Counsel Ashland Inc. 50 E. RiverCenter Blvd., P.O. Box 391 Covington, KY 41012-0391 Tel: 859 815-5100, Fax: 859 815-3823 November 23,2011 Securities and Exchange Commission treet, NE Washington, DC20549 Ladies & Gentlemen: On behalf of Ashland Inc., submitted herewith for filing in electronic format is Ashland's Form 10-K. Please contact me at(859)815-5100 in the eventyouhaveany questions regarding this transmission. Very truly yours, /s/ David A. Rines David A. Rines Senior Counsel
